J-S28016-19

                                2019 Pa. Super. 242

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 KATRICE K. ST. ROSE                       :
                                           :
                    Appellant              :    No. 1270 MDA 2018

       Appeal from the Judgment of Sentence Entered July 24, 2018
 In the Court of Common Pleas of Cumberland County Criminal Division at
                     No(s): CP-21-CR-0003747-2016


BEFORE:     BOWES, J., McLAUGHLIN, J., and STRASSBURGER*, J.

OPINION BY McLAUGHLIN, J.:                           FILED AUGUST 14, 2019

      Katrice K. St. Rose appeals from the judgment of sentence following her

jury trial conviction for obtaining public welfare funds by misrepresentation

(“welfare fraud”), 62 P.S. § 481(a). St. Rose argues the trial court erred in

instructing the jury as to the elements of the crime. We affirm.

      The trial court set forth the following factual history:

          On December 17, 2012, [St. Rose] had a face-to-face
          appointment with a county benefits eligibility specialist in
          order to apply for childcare assistance. At that time, she
          received information on her rights and responsibilities. The
          information included notification concerning her duty to
          report changes in her circumstances. The specialist
          emphasized that this duty obligated [St. Rose] to report,
          among other things, any changes in her hours of
          employment or employment status. On January 2, 2013,
          [St. Rose’s] childcare assistance was terminated because
          her status changed to unemployed.

          In September of 2013, [St. Rose] began working at
          MedStaffers as a Home Health Aide [“HHA”]. Her new
          employment allowed her to reapply for childcare assistance,
          which she did via a phone interview with the benefits

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S28016-19


        eligibility specialist. Again, [St. Rose] was notified of her
        duty to report any changes in her employment. As part of
        the yearly benefits renewal process, the eligibility specialist
        contacted [St. Rose] to update her benefits application on
        January 2, 2014. During that recertification call, the
        specialist reviewed the questions on the application. She
        specifically asked [St. Rose] if the employment information
        was correct. [St. Rose] confirmed that she was still working
        at MedStaffers as an HHA. She also confirmed the daycare
        provider that she was using for her childcare. As a result of
        the information, the specialist found that [St. Rose] still
        qualified for childcare assistance.

        [St. Rose] continued to receive the childcare assistance for
        her MedStaffers job until she filed to reopen her cash
        benefits through the County Assistance Office around June
        of 2014. At that time, the eligibility specialist realized that
        [St. Rose] was no longer working for her reported employer.
        When the specialist looked into [St. Rose’s] employment
        records at MedStaffers, she learned that [St. Rose] had
        been terminated from her position with the company on
        October 25, 2013, months prior to the 2014 recertification.

        At trial, the eligibility specialist testified about the benefits
        application process and her experiences with [St. Rose’s]
        case. The human resources director from MedStaffers also
        testified and confirmed that [St. Rose] had been terminated
        from her employment on October 25, 2013. Additionally, the
        operator of the daycare that cared for [St. Rose’s] children
        testified that [St. Rose] continued to use the daycare after
        October 25, 2013. He provided the daycare’s invoices for
        [St. Rose’s] three children from October 2013 through June
        2014. He also testified that he had an independent
        recollection of [St. Rose’s] children being at the daycare
        during that time.

Trial Court Opinion, filed Nov. 13, 2018, at 1-3 (footnotes and citations to

record omitted).

     St. Rose requested the following instruction as to the elements of

welfare fraud:




                                      -2-
J-S28016-19


           The defendant has been charged with welfare fraud. To find
           the defendant guilty of this offense, you must find that the
           following elements have been proven beyond a reasonable
           doubt:

           First, that the defendant made a false statement or
           misrepresentation [or withheld information][1],

           Second, that the information provided [or withheld] was
           material to that agency’s determination in approving or
           disapproving a person for public assistance;

           and

           Third, that the defendant did so willfully — that is, knowingly
           and with the intent to defraud the public assistance agency.

Defendant’s Proposed Jury Instructions, filed Mar. 22, 2018, at Exh. A.

        The trial court denied the request and issued the following instruction:

           In order to find the Defendant guilty of this offense, the
           Commonwealth must prove the following three elements
           beyond a reasonable doubt. First, that she made a false
           statement or withheld information. Second, the false
           statement provided or information withheld was material to
           the agency’s determination in approving or disapproving a
           person for public assistance. Three, the Defendant provided
           the false information or withheld the information willfully;
           i.e., she knew it was false at the time she made it or she
           knew the information withheld was material to the agency’s
           determination of her eligibility for public assistance.

N.T., 3/22/18, at 118-119.

        The jury found St. Rose guilty of welfare fraud. In July 2018, the trial

court sentenced St. Rose to five years’ probation. St. Rose filed a timely Notice

of Appeal.




____________________________________________


1   The bracketed words were handwritten on the proposed instruction.

                                           -3-
J-S28016-19



      St. Rose raises the following issue: “Did the instruction given by the trial

court to the jury regarding the charge of welfare fraud, 62 P.S. § 481,

inaccurately state the law such that it was prejudicial to the outcome of trial?”

St. Rose’s Br. at 5.

      We review a challenge to a trial court’s decision as to jury instructions

for an abuse of discretion or error of law. Commonwealth v. Galvin, 985
A.2d 783, 798-99 (Pa. 2009). “[Our] key inquiry is whether the instruction on

a particular issue adequately, accurately and clearly presents the law to the

jury, and is sufficient to guide the jury in its deliberations.” Commonwealth

v.   Cannavo,      199 A.3d 1282,   1286   (Pa.Super.    2018)       (quoting

Commonwealth v. Hamilton, 766 A.2d 874, 878 (Pa.Super. 2001))

(alteration in original).

      Welfare fraud is defined as:

         (a) Any person who, either prior to, or at the time of, or
         subsequent to the application for assistance, by means of a
         wilfully false statement or misrepresentation, or by
         impersonation or by wilfully failing to disclose a material fact
         regarding eligibility or other fraudulent means, secures, or
         attempts to secure, or aids or abets or attempts to aid or
         abet any person in securing assistance, or Federal food
         stamps, commits a crime which shall be graded as provided
         in subsection (b).

62 P.S. § 481(a). Under this statute, a person is guilty of welfare fraud if, (1)

before, during, or after applying for assistance, (2) the person makes a

willfully false statement or misrepresentation, uses impersonation, willfully

fails to disclose a material fact regarding eligibility, or uses other fraudulent



                                       -4-
J-S28016-19



means, and (3) the person secures or attempts to secure assistance, or aids,

abets, or attempts to aid or abet any person in securing assistance.

      The Human Services Code does not define “willfully.” The Crimes Code

defines “willfulness” as: “A requirement that an offense be committed willfully

is satisfied if a person acts knowingly with respect to the material elements of

the offense, unless a purpose to impose further requirements appears.” 18

Pa.C.S.A. § 302(g). “Knowingly” is defined as:

         (2) A person acts knowingly with respect to a material
         element of an offense when:

         (i) if the element involves the nature of his conduct or the
         attendant circumstances, he is aware that his conduct is of
         that nature or that such circumstances exist; and

         (ii) if the element involves a result of his conduct, he is
         aware that it is practically certain that his conduct will cause
         such a result.

Id. at § 302(b)(2).

      St. Rose contends that the trial court improperly instructed the jury by

defining “willfully in a way that obscured the mens rea requirement that a

defendant act with the object of committing a fraud.” St. Rose’s Br. at 14. She

maintains the trial court failed to require that the jury find St. Rose willfully

used fraudulent means to secure or attempt to secure assistance. St. Rose

analogizes the welfare fraud statute to other statutes, such as insurance fraud

and worker’s compensation fraud, claiming that, similar to the other fraud

statutes, the welfare fraud statute requires an intent to defraud. She

concludes that the “jury should have been instructed that the Commonwealth



                                      -5-
J-S28016-19



must prove beyond a reasonable doubt that [St. Rose] act[ed] willfully with

the intent to defraud the government.” Id. at 18.

         St. Rose relies on two separate statutes—the insurance fraud statute

and the worker’s compensation fraud statute—arguing that because the

standard instructions for crimes committed under those statutes state that the

jury must find the defendant had an intent to defraud, a jury must also find

the defendant had an intent to defraud to find a defendant guilty of welfare

fraud.

         The statute defining insurance fraud provides, in part:

            A person commits an offense if the person does any of the
            following:

            (1) Knowingly and with the intent to defraud a State or
            local government agency files, presents or causes to be filed
            with or presented to the government agency a document
            that contains false, incomplete or misleading information
            concerning any fact or thing material to the agency’s
            determination in approving or disapproving a motor vehicle
            insurance rate filing, a motor vehicle insurance transaction
            or other motor vehicle insurance action which is required or
            filed in response to an agency’s request.

18 Pa.C.S.A. § 4117(a)(1) (emphasis added). Similarly, the Worker’s

Compensation Statute provides that a person commits insurance fraud, in

part, as follows:

            A person, including, but not limited to, the employer, the
            employe, the health care provider, the attorney, the insurer,
            the State Workmen's Insurance Fund and self-insureds,
            commits an offense if the person does any of the following:

            (1) Knowingly and with the intent to defraud a State or
            local government agency files, presents or causes to be filed
            with or presented to the government agency a document

                                        -6-
J-S28016-19


         that contains false, incomplete or misleading information
         concerning any fact or thing material to the agency’s
         determination in approving or disapproving a workers’
         compensation     insurance    rate    filing,    a   workers’
         compensation transaction or other workers' compensation
         insurance action which is required or filed in response to an
         agency’s request.

77 P.S. § 1039.2(1) (emphasis added). The Standard Jury Instruction for both

insurance   fraud   and   worker’s   compensation    fraud   include   that   the

Commonwealth must prove that “the defendant did so knowingly and with

intent to defraud.” Pa. SSJI (Crim) §§ 15.4117A, 15.4117B. For example, the

standard instruction for insurance fraud includes:

         First, that the defendant presented or caused to be
         presented to a state or local government agency any
         document that contained false, incomplete, or misleading
         information;

         Second, that the information provided was material to that
         agency’s determination in approving or disapproving a
         motor vehicle insurance rate filing, a motor vehicle
         insurance transaction, or other motor vehicle insurance
         action that is required or filed in response to an agency’s
         request. Material information means information the agency
         would regularly rely on in making its official determinations
         or findings;

         Third, that the defendant did so knowingly and with the
         intent to defraud.

Pa. SSJI (Crim) § 15.4117(a)(1).

      The trial court did not abuse its discretion when it instructed the jury as

to the elements for welfare fraud. As required under the statute, the trial court

instructed the jury that, to convict St. Rose, the jury had to conclude that the

Commonwealth had established beyond a reasonable doubt that St. Rose

made a false statement or withheld information; that the false statement

                                      -7-
J-S28016-19



provided or information withheld was material to the agency’s decision to

approve or disapprove a request for public assistance; and that St. Rose

“provided the false statement or withheld information willfully,” that is, “she

knew it was false at the time that she made it or she knew the information

withheld was material to the agency’s determination of her eligibility for public

assistance.” N.T., 3/22/18, at 118-19.; 62 P.S. § 481(a).

      Unlike the statutes cited by St. Rose as statutes analogous to the welfare

fraud statute, the welfare fraud statute does not include in the text of the

statute that, to be convicted, a defendant had to act with an “intent to

defraud.” Rather, to sustain a conviction, the statute requires that (1) before,

during, or after applying for assistance, (2) the person make a false statement

or misrepresentation, use impersonation, willfully fail to disclose a material

fact regarding eligibility, or use other fraudulent means, and (3) the person

secure or attempt to secure assistance or aid, abet, or attempt to aid or abet

any person in securing assistance. See 62 P.S. § 481(a). Here, the trial court

accurately conveyed these requirements. It required that the jury find that

the defendant made a false statement or failed to disclose information, that

the false statement or withheld information was material, and that the

defendant acted willfully, that is, knew the information was false or knew that

the information withheld was material to the agency’s determination as to

eligibility for benefits.

      Judgment of sentence affirmed.




                                      -8-
J-S28016-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/14/2019




                          -9-